Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display device formed of a first and second scan driver, a data driver, and an emission driver. 
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below:
Jeon; Jin, US 20150364083 A1, describes a display device having a first and second gate driver, a data driver, and emission driver, and alludes to different clock frequencies, but Jeon does not expressly disclose switching the scan rate between a first frequency and a second-lower frequency in the same gate driver, and does not disclose a data driver suppling a data signal to each of the data lines in response to the scan signal supplied to each of the first scan lines;
Takahara; Hiroshi, US 20070222718 A1, describes a display device having a gate driver, a data driver, and may have either a second gate driver or an emission driver, but does not disclose switching the scan rate between a first frequency and a second-lower frequency in the same gate driver, and does not disclose a data driver 
Mori; Seiichirou, US 20080012842 A1, describes a display device having a first and second gate driver, a data driver, and switching the scan rate between different frequencies, but does not disclose an emission driver, a first and second gate driver, and a data driver suppling a data signal to each of the data lines in response to the scan signal supplied to each of the first scan lines; 
Lee; Da-Wei et al., US 20100128065 A1, describes a display device having a gate driver, a data driver, and switching the scan rate between different frequencies in the same driver, but does not disclose a first and second scan driver, and emission driver, and a data driver suppling a data signal to each of the data lines in response to the scan signal supplied to each of the first scan lines. 
Even though most of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a first and second scan driver supplying scan signals to first and second scan lines of each pixel at one of a first frequency and a second lower frequency at particular times, and a data driver supplying data signals to each data line in response to a scan signal supplied to each first scan line, when these structural and functional features are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE, phone number (571) 270-5957.  Examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Michael J Eurice/Primary Examiner, Art Unit 2693